12/14/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs November 4, 2020

                 CODY D. MARKS v. STATE OF TENNESSEE

                   Appeal from the Circuit Court for Giles County
                    No. CR-14797       J. Russell Parkes, Judge
                     ___________________________________

                           No. M2019-02249-CCA-R3-PC
                       ___________________________________

A Giles County jury convicted the Petitioner, Cody D. Marks, of the sale of more than
0.5 grams of cocaine within 1,000 feet of a public park, and the trial court sentenced him
as a Range II offender to fifteen years of incarceration, twelve years of which was to be
served at 100%. This court affirmed his convictions and sentence on appeal. State v.
Cody D. Marks, No. M2018-00020-CCA-R-CD, 2018 WL 6992553, at *1 (Tenn. Crim.
App., at Nashville, Nov. 13, 2018), perm. app. denied (Tenn. Mar. 28, 2019). The
Petitioner filed a petition for post-conviction relief, alleging that he had received the
ineffective assistance of counsel. After a hearing, the post-conviction court denied the
petition. After review, we affirm the post-conviction court’s judgment.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which ROBERT L.
HOLLOWAY, JR., and J. ROSS DYER , JJ., joined.

Manuel B. Russ, Nashville, Tennessee, for the appellant, Cody D. Marks.

Herbert H. Slatery III, Attorney General and Reporter; Clark B. Thornton, Senior
Assistant Attorney General; Brent A. Cooper, District Attorney General; and Rebecca S.
Parsons, Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

                                         I. Facts

       This case arises from a series of controlled drug buys made by a criminal
informant working with the Pulaski Police Department. At the conclusion of these drug
buys, the Giles County grand jury indicted the Petitioner for sale of more than 0.5 grams
of cocaine within 1,000 feet of a public park.1 In our opinion on direct appeal, we
summarized the facts presented at trial as follows:

               In June of 2015, Joshua Higdon was working as a criminal informant
       for the Pulaski Police Department. . . .

               On June 9, 2015, Mr. Higdon contacted [the Petitioner] about
       purchasing two grams of crack cocaine, which was usually priced at $100
       per gram. Mr. Higdon testified that he initially asked for one gram but then
       asked for two because “the officers wanted more.” Mr. Higdon met with
       Investigators Shirey and Bass at an undeveloped subdivision in a secluded
       area about five or six miles outside of town. Investigator Shirey searched
       Mr. Higdon and his truck while Investigator Bass provided Mr. Higdon
       with $200 cash and audio recording equipment. Investigator Shirey
       testified that he gave Mr. Higdon a thorough pat down, checked his
       pockets, and then searched anywhere in the cab of the truck where drugs or
       weapons could be hidden, including inside the glove box. . . .

               Mr. Higdon returned to his house and waited for [the Petitioner]
       outside by his truck so that the officers could see him. Investigators Shirey
       and Bass drove up and down the street in an unmarked police car in order
       to monitor [Mr. Higdon]; however, they could not maintain constant
       surveillance because of the potential of being recognized as police.
       Investigator Shirey testified that every time they passed Mr. Higdon’s
       house, he was outside and appeared to be working on his truck. Mr.
       Higdon testified that when [the Petitioner] arrived, they went inside the
       house briefly because [the Petitioner] did not want to be outside to make
       the exchange. According to Mr. Higdon, [the Petitioner] “didn’t have all of
       the - - what I wanted.” Mr. Higdon testified that [the Petitioner] offered to
       obtain the rest of the drugs and meet Mr. Higdon at Bad Habits, a
       convenience store “right around the corner,” to complete the transaction. In
       the audio recording, [the Petitioner] can be heard saying that he will go
       “right down the street and get the other hundred.” Mr. Higdon testified,
       “So I kept half the money, kept half the substance.” Mr. Higdon then
       contacted Investigator Shirey to ask whether he should turn over what he
       had and the extra buy money or whether he should meet [the Petitioner]
       again to complete the transaction. Mr. Higdon did not meet with the

       1
         The Petitioner was originally indicted for sale of more than 0.5 grams of cocaine within
1,000 feet of a middle school, but the State later amended the indictment to be within 1,000 feet
of a public park.
                                              -2-
officers prior to heading to Bad Habits. Investigator Shirey admitted that
he was not sure how much, if any, of the drugs Mr. Higdon received while
inside his house.

        After a few minutes, Mr. Higdon drove to Bad Habits, which he
estimated was about three blocks from his house. Mr. Higdon testified that
it was [the Petitioner’s] idea to meet at Bad Habits. Investigators Shirey
and Bass drove to that area to continue their surveillance while Investigator
Ryan Southerland parked at a gas station across the street to record the
transaction with a video camera. The video recording shows [the
Petitioner] walking down the road toward the store and Mr. Higdon sitting
in his truck in the parking lot of Bad Habits. Investigator Bass testified that
Investigator Southerland would have informed him if anyone else had
approached Mr. Higdon’s truck prior to the start of the recording. The
video shows [the Petitioner] getting into the passenger side of Mr. Higdon’s
truck and engaging in a short conversation. Mr. Higdon testified that [the
Petitioner] exchanged the remainder of the drugs while inside his truck.
Mr. Higdon agreed that he went inside the store at one point, which is not
depicted on the video recording, but he denied purchasing drugs from
anyone while inside.

        Mr. Higdon testified that when he pulled out of the parking lot, he
thought he saw [the Petitioner’s] girlfriend following him in a silver
Impala. In the video, a silver car can be seen leaving the parking lot after
Mr. Higdon’s truck. Because he believed that he was being followed, Mr.
Higdon first drove home rather than directly to the designated meeting
place. After waiting for a few minutes, Mr. Higdon believed he was still
being followed, “[s]o [he] rerouted and [he] got lost.” Mr. Higdon
explained that at the time, he had lived in Pulaski for only a few months
and was not familiar with the area. Investigator Shirey testified that even
though Mr. Higdon had been working as an informant for a while and had
participated in five or more drug buys for the police department, this was
the first time they had used this particular meeting location. Investigator
Shirey agreed that he lost sight of Mr. Higdon for what “seemed like
forever” but was actually about fifteen or twenty minutes. Mr. Higdon
called Investigator Shirey while he was driving around, relaying various
landmarks and directions, and Investigators Shirey and Bass drove around
searching for Mr. Higdon. Mr. Higdon agreed that one of the areas he
drove through was the Meadowbrook neighborhood, which he
characterized as “dope central,” but he denied meeting anyone or having
drugs stashed somewhere on the side of the road.
                                     -3-
              When Mr. Higdon finally met up with the officers, he gave them “all
       the substance” he had purchased from [the Petitioner], which field tested
       positive for cocaine. The officers searched Mr. Higdon and his truck again.
       Special Agent Brett Trotter, a forensic scientist with the Tennessee Bureau
       of Investigation, described the substance as a compressed powder rather
       than a solid rock, like “sugar [that] had gotten slightly wet.” Agent Trotter
       determined the substance to be 1.25 grams of cocaine base. Using a
       measuring wheel, Investigator Shirey measured the distance between the
       location of the drug sale in the parking lot of Bad Habits and a sign
       designating North End Park across the street as 164 feet. The distance from
       Mr. Higdon’s house to either the park or a nearby daycare center was not
       measured. . . .

Marks, 2018 WL 6992553, at *1-3. This court affirmed the Petitioner’s conviction. Id.
at *1.

        The Petitioner filed a pro se petition for post-conviction relief that appointed
counsel later amended. In it, as relevant to this appeal, he contended that his trial counsel
(“Counsel”) was ineffective for allowing the State to hold a hearing on its motion to
amend the indictment outside of the Petitioner’s presence. He next contended that
Counsel was ineffective because he did not effectively impeach Investigator Bass about
his allegedly contradictory testimony regarding the calculation of the school zone/public
park zone enhancement of his sentence.

       The post-conviction court held a hearing on the petition, during which the parties
presented the following evidence: Counsel testified that the grand jury had originally
indicted the Petitioner for the sale of 0.5 grams of cocaine within 1,000 feet of a school-
zone, namely Bridgeforth Middle School. The State then filed a motion to amend the
indictment on January 31, 2017, approximately two weeks before trial, to change the
drug-free school zone enhancement, a Class A felony, to a drug-free zone enhancement, a
Class B felony. Counsel contacted the Petitioner on February 2, 2017, to inform him of
the amendment to the indictment. Because of the scheduling of the parties, the trial court
held a telephonic hearing on the motion on February 3, 2017, and the Petitioner was not
present for the telephonic hearing. The case went to trial on February 6, 2017. Counsel
agreed that he was aware of Tennessee Rule of Criminal Procedure 43, which required a
defendant to be present at all essential parts of his trial. Counsel said that his research
indicated that it was within the trial court’s discretion to allow the amendment.

       Counsel explained that the facts of the case did not change, so he did not ask for a
continuance. The State had alleged, and discovery showed, that there had been two
                                            -4-
transactions, one at Mr. Higdon’s house and the other at Bad Habits. The State removed
the allegation that the transaction occurred within a drug-free school zone and alleged
instead that it occurred in a drug-free zone. He said that this did not change his defense
of the case. He still, however, objected on the record before the trial.

        Counsel said that, during the trial, the Petitioner expressed his desire to question
Investigator Bass about the fact that he had testified to the grand jury that this case
occurred within 1,000 feet of a school zone, but, based upon the amendment, admitted
that such was not the case. Counsel said he questioned the investigator under oath about
this fact.

       During cross-examination, Counsel testified that the State had a strong case
against the Petitioner. The discovery was typical for a drug case, and it included an audio
recording from the entire transaction and video recorded from a location across the street
from Bad Habits. The pivotal part of their strategy was to impeach Mr. Higdon by laying
out his prior convictions and lengthy criminal history. This strategy did not change when
the State amended the indictment to be in a drug-free zone rather than a drug free school
zone.

       Counsel testified that he objected at trial to the State’s amendment and to the
telephonic hearing because the Petitioner wanted him to object. He, however, opined that
the amendment actually benefitted the Petitioner because it lowered the felony of his
charged offense, which reduced the potential punishment as a Range II offender from a
twenty-five to forty year sentencing range to an eight to twenty year sentencing range.
He was also aware that the State could have dismissed the case and reindicted the
Petitioner for the amended offense.

        The Petitioner testified that Investigator Bass committed perjury because he swore
before the grand jury that the offense occurred at Mr. Higdon’s house, which the
investigator said was within a drug-free school zone, but then, at trial, he said that the
offense occurred at Bad Habits, which was in a drug-free zone. The Petitioner said that
he was unaware that the indictment had been amended until the day of trial when the
judge informed him and that Counsel never informed him previously that the State had
filed a motion to amend the indictment.

       Counsel was recalled, and he testified that he was certain that he informed the
Petitioner about the State’s motion to amend the indictment and that the two discussed it
before trial.




                                           -5-
       Based upon this evidence, the post-conviction court denied the Petitioner’s
petition for post-conviction relief. It is from this judgment that the Petitioner now
appeals.

                                        II. Analysis

       On appeal, the Petitioner alleges Counsel provided ineffective assistance because
he failed to inform the Petitioner of the telephonic hearing on the motion to amend the
indictment and because he did not adequately impeach Investigator Bass. The State
counters that the post-conviction court did not err when it denied the Petitioner’s petition.

       In order to obtain post-conviction relief, a petitioner must show that his or her
conviction or sentence is void or voidable because of the abridgment of a constitutional
right. T.C.A. § 40-30-103 (2018). The petitioner bears the burden of proving factual
allegations in the petition for post-conviction relief by clear and convincing evidence.
T.C.A. § 40-30-110(f) (2018). The post-conviction court’s findings of fact are conclusive
on appeal unless the evidence preponderates against it. Fields v. State, 40 S.W.3d 450,
456-57 (Tenn. 2001). Upon review, this court will not re-weigh or re-evaluate the
evidence below; all questions concerning the credibility of witnesses, the weight and
value to be given their testimony and the factual issues raised by the evidence are to be
resolved by the trial judge, not the appellate courts. Momon v. State, 18 S.W.3d 152, 156
(Tenn. 1999); Henley v. State, 960 S.W.2d 572, 578-79 (Tenn. 1997). A post-conviction
court’s conclusions of law, however, are subject to a purely de novo review by this court,
with no presumption of correctness. Id. at 457.

       The right of a criminally accused to representation is guaranteed by both the Sixth
Amendment to the United States Constitution and article I, section 9 of the Tennessee
Constitution. State v. White, 114 S.W.3d 469, 475 (Tenn. 2003); State v. Burns, 6
S.W.3d 453, 461 (Tenn. 1999); Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). The
following two-prong test directs a court’s evaluation of a claim for ineffectiveness:

               First, the [petitioner] must show that counsel’s performance was
       deficient. This requires showing that counsel made errors so serious that
       counsel was not functioning as the “counsel” guaranteed the [petitioner] by
       the Sixth Amendment. Second, the [petitioner] must show that the
       deficient performance prejudiced the defense. This requires showing that
       counsel’s errors were so serious as to deprive the [petitioner] of a fair trial,
       a trial whose result is reliable. Unless a [petitioner] makes both showings,
       it cannot be said that the conviction or death sentence resulted from a
       breakdown in the adversary process that renders the result unreliable.

                                            -6-
Strickland v. Washington, 466 U.S. 668, 687 (1984); State v. Melson, 772 S.W.2d 417,
419 (Tenn. 1989).

        In reviewing a claim of ineffective assistance of counsel, this court must determine
whether the advice given or services rendered by the attorney are within the range of
competence demanded of attorneys in criminal cases. Baxter, 523 S.W.2d at 936. To
prevail on a claim of ineffective assistance of counsel, a petitioner must show that
“counsel’s representation fell below an objective standard of reasonableness.” House v.
State, 44 S.W.3d 508, 515 (Tenn. 2001) (citing Strickland, 466 U.S. at 688).

       When evaluating an ineffective assistance of counsel claim, the reviewing court
should judge the attorney’s performance within the context of the case as a whole, taking
into account all relevant circumstances. Strickland, 466 U.S. at 690; State v. Mitchell,
753 S.W.2d 148, 149 (Tenn. Crim. App. 1988). The reviewing court must evaluate the
questionable conduct from the attorney’s perspective at the time. Strickland, 466 U.S. at
690; Hellard v. State, 629 S.W.2d 4, 9 (Tenn. 1982). In doing so, the reviewing court
must be highly deferential and “should indulge a strong presumption that counsel’s
conduct falls within the wide range of reasonable professional assistance.” Burns, 6
S.W.3d at 462. Finally, we note that a defendant in a criminal case is not entitled to
perfect representation, only constitutionally adequate representation. Denton v. State,
945 S.W.2d 793, 796 (Tenn. Crim. App. 1996). In other words, “in considering claims of
ineffective assistance of counsel, ‘we address not what is prudent or appropriate, but only
what is constitutionally compelled.’” Burger v. Kemp, 483 U.S. 776, 794 (1987) (quoting
United States v. Cronic, 466 U.S. 648, 665 n.38 (1984)). Counsel should not be deemed
to have been ineffective merely because a different procedure or strategy might have
produced a different result. Williams v. State, 599 S.W.2d 276, 279-80 (Tenn. Crim.
App. 1980). “The fact that a particular strategy or tactic failed or hurt the defense does
not, standing alone, establish unreasonable representation. However, deference to
matters of strategy and tactical choices applies only if the choices are informed ones
based upon adequate preparation.” House, 44 S.W.3d at 515 (quoting Goad v. State, 938
S.W.2d 363, 369 (Tenn. 1996)).

        If the petitioner shows that counsel’s representation fell below a reasonable
standard, then the petitioner must satisfy the prejudice prong of the Strickland test by
demonstrating “there is a reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different.” Strickland, 466 U.S. at
694; Nichols v. State, 90 S.W.3d 576, 587 (Tenn. 2002). This reasonable probability
must be “sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at
694; Harris v. State, 875 S.W.2d 662, 665 (Tenn. 1994).

                                   1. Telephonic Hearing
                                           -7-
       In the case under submission, the Petitioner contends that he was released from jail
on bond at the time of the hearing on the motion to amend his indictment, so he could
have attended if Counsel had informed him of the hearing. He asserts that the post-
conviction court erred when it accredited Counsel’s testimony regarding the hearing.
Finally, he asserts that the State’s amendment to the indictment materially altered the
indictment. The State counters that, even had Counsel failed to inform the Petitioner
about the hearing, the Petitioner cannot prove that Counsel was deficient or that he was
prejudiced. We agree with the State.

      The post-conviction court found first that the amendment of the indictment
occurred before the jury was empaneled. It further found:

       [A]ny question as to the amendment of the indictment certainly came as no
       surprise to the [Petitioner], worked specifically to the [Petitioner’s]
       advantage, and presented a question of law to which the [Petitioner’s]
       presence was not required under Rule 43 of the Tennessee Rules of
       Criminal [P]rocedure.

       The post-conviction court resolved conflicts in testimony against the Petitioner.

       Rule 7(b) of the Tennessee Rules of Criminal Procedures states, in part, that “[i]f
no additional or different offense is thereby charged and no substantial rights of the
defendant are thereby prejudiced, the court may permit an amendment [to the indictment]
without the defendant’s consent before jeopardy attaches.” The trial court has the
discretion to grant or deny a motion to amend the indictment under such circumstances,
and this Court will alter the trial court’s decision only if that discretion is abused. State v.
Kirkland, 696 S.W.2d 544, 545 (Tenn. Crim. App. 1985).

       In State v. Moss, 662 S.W.2d 590 (Tenn. 1984), the Supreme Court declared that
Tennessee would no longer follow the strict common law rule but would follow the
“substantial variance rule” followed by most other jurisdictions and expressed in United
States v. Schoenhut, 576 F.2d 1010 (3rd Cir. 1978). Under this rule, as set out in Moss:

              Unless substantial rights of the defendant are affected by a variance,
       he has suffered no harm, and a variance does not prejudice the defendant’s
       substantial right (1) if the indictment sufficiently informs the defendant of
       the charges against him so that he may prepare his defense and not be
       misled or surprised at trial, and (2) if the variance is not such that it will
       present a danger that the defendant may be prosecuted a second time for the
       same offense; all other variances must be considered to be harmless error.
                                             -8-
662 S.W.2d at 592.

       Tennessee Rule of Criminal Procedure 43 provides that the presence of a
defendant is not required at “a conference or argument on a question of law.” Tenn. R.
Crim. P. 43 (d)(3). The question of whether an indictment was properly amended is “a
question of law; hence, our standard of review is de novo without a presumption of
correctness given to the trial court’s conclusions of law.” State v. Jackson, 60 S.W.3d
738, 742 (Tenn. 2001).

       We agree with the post-conviction court that the amendment to the indictment
occurred before the trial began. Whether the State had the right to amend the indictment
is a question of law made by the trial court during a telephonic hearing. The Petitioner’s
presence was not, therefore, required. The indictment variance did not prejudice the
Petitioner, and, in fact, may have benefitted him in that it charged him with an offense
that carried a shorter sentence. We conclude that Counsel was not ineffective, even if
Counsel did not inform the Petitioner of the hearing. We further conclude that the
Petitioner did not prove how he was prejudiced because he was not present during the
telephonic hearing. The Petitioner is not entitled to relief.

                        2. Cross-Examination of Investigator Bass

       The Petitioner next contends that Counsel was ineffective because Investigator
Bass committed perjury when he informed the grand jury about the distance of the school
in the first sale versus the distance of the public park in the second sale. He further
contends that Counsel should have attacked the overall credibility of the investigation.
The State counters that Counsel’s performance was neither deficient nor prejudicial. We
agree.

       The post-conviction court found that the transcript shows that Counsel had, in fact,
asked Investigator Bass about the original presentation of the case to the grand jury as
occurring within 1,000 feet of a school zone. It further found that Counsel cross-
examined him about how he could be mistaken about the distance between where the
alleged crime was committed and the school zone. The post-conviction court found that
Counsel’s performance was not deficient in any way.

      The cross-examination of a witness is a strategic and tactical decision, not to be
measured in hindsight. See State v. Kerley, 820 S.W.2d 753, 756 (Tenn. Crim. App.
1991). The Petitioner has not shown that any increased cross-examination of Investigator
Bass would have likely affected the verdict. We conclude that he has not proven that
Counsel was ineffective or that he was prejudiced.
                                           -9-
                                    III. Conclusion

        Based on the foregoing authorities and reasoning, we conclude that the post-
conviction court did not err when it denied the Petitioner’s petition for post-conviction
relief.


                                            ____________________________________
                                                 ROBERT W. WEDEMEYER, JUDGE




                                         - 10 -